NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 9, 2018 *
                                 Decided March 13, 2018

                                          Before

                         DIANE P. WOOD, Chief Judge

                         WILLIAM J. BAUER, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 16-3933

TYRONE C. WILLIAMS,                                Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Central District of Illinois.

       v.                                          No. 12-CV-2085-SEM-TSH

SHERI WAHNER, et al.,                              Sue E. Myerscough,
     Defendants-Appellees.                         Judge.

                                        ORDER

       Tyrone Williams, a former pretrial detainee at the Moultrie County Jail, appeals
the dismissal of his civil rights suit against the County, the sheriff, and the jail
administrator. The district court dismissed Williams’s suit under Federal Rule of Civil
Procedure 37(b) for his failure to comply with multiple court orders requiring him to
provide initial disclosures and respond to discovery requests. Because Williams does
not establish that the district court exceeded its discretion by dismissing his case after

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-3933                                                                            Page 2

he failed to answer any discovery for two and a half years after the initial scheduling
order, we affirm the judgment.

       Williams alleges that Jail Administrator Sheri Wahner and Sheriff Jeff Thomas,
despite knowing the significant risk of other inmates attacking Williams, failed to
protect him in violation of the Eighth Amendment. Specifically, he alleges that other
inmates planned to injure him because of rumors that he was a snitch, and although he
told the defendants about his fears, they failed to intervene. As a result, Williams was
attacked three times, the last time requiring him to be hospitalized for a split lip and
two knocked-out teeth.

        Williams filed suit in March 2012, and the district court held a telephonic
“merit-review hearing” with him. The court then dismissed his complaint for failure to
state a claim. Williams appealed, and we reversed and remanded because the
telephonic “interrogation” was an unacceptable procedure for determining the validity
of Williams’s claim. Williams v. Wahner, 731 F.3d 731, 733 (7th Cir. 2013). On remand, the
case was transferred to a different judge. After the defendants were served, Williams
survived their motion to dismiss and then filed an amended complaint on April 3, 2014.

       On the same day, the district judge entered a scheduling order requiring
Williams to provide the defendants with his initial disclosures within 30 days; the
defendants had 45 days to provide theirs. The order required Williams to supply: the
names of persons with knowledge of the incidents relevant to his claim and a short
description of what each person knew; copies of documents that he might use to
support his claims; and a statement of injuries he suffered along with the relief he
sought. The order included a warning that “[f]ailure to follow the instructions in this
order may result in sanctions, including dismissal of this case.”

        Williams subsequently moved for the court to recruit pro bono counsel for him,
explaining that since being released, he could no longer receive the assistance from
other inmates that he had previously relied upon. He also explained that his supervised
release restrictions made it difficult for him to research his case. The district court, in an
order dated August 14, 2014, found Williams’s pleadings coherent and therefore
deemed him capable of representing himself in the relatively straightforward case.
See Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc). The court invited Williams
to file another motion with the date his parole was to terminate, and, if he could not
obtain permission from his parole officer to go to the library, his parole officer’s reasons
for denying him permission. Williams later moved for the court to reconsider his
request for counsel, but did not include any responses from his parole officer.
No. 16-3933                                                                         Page 3

        The same August 2014 order also granted the defendants’ motions to compel
Williams’s initial disclosures and responses to discovery requests that they had mailed
Williams two months earlier. The court also extended the discovery deadline on its own
initiative. In October, having received no response from Williams, the defendants filed a
motion for a rule to show cause as to why Williams should not be held in contempt for
failing to comply with the district court’s order. About 10 months later, on August 11,
2015, the district court, noting that Williams had changed addresses, determined that
Williams might not have received the defendants’ discovery requests and therefore
denied the defendants’ motion. Indeed, between Williams’s release and August 2015,
Williams had notified the court of five address changes. The court ordered the
defendants to re-serve the discovery requests and directed the Clerk to send Williams
another copy of the scheduling order at his newest address. The court ordered Williams
to answer the discovery requests “to the best of his ability” and once again extended the
discovery deadline.

        In October 2015, still having received no disclosures or discovery responses from
Williams, the defendants filed a second motion for a rule to show cause. The defendants
attached a letter Williams had sent them about two weeks earlier saying that he could
not produce the proper documents without the defendants first providing him with the
names, contact numbers, or addresses of all officials employed at the Moultrie County
Jail during his time of confinement, as well as the names of any and all inmates held at
the jail during that time. The defendants replied that his requests were irrelevant, overly
broad, and unduly burdensome, and further said they were not obligated to respond to
his requests before he responded to theirs. On August 8, 2016, the district court granted
the defendants’ second motion, and ordered Williams to provide his initial disclosures
and discovery responses by September 8. The court noted that at least twice before it
had ordered Williams to participate in discovery and also warned him about the
possible dismissal of his case if he failed to comply.

       By October 7, 2016 the defendants still had received no disclosures or discovery
responses from Williams, and they moved for the court to dismiss the case under
Federal Rule of Civil Procedure 37(b). Williams filed a response requesting “mercy”
because he could not figure out what he was supposed to send. Having reached the
boundaries of its solicitousness, however, the district court granted the motion. The
court explained that it had ordered Williams to provide discovery multiple times, but
he had failed even to attempt to provide his disclosures or answer the defendants’
interrogatories. It further noted that even though Williams had stated to the court that
No. 16-3933                                                                             Page 4

he lacked knowledge of the law, pro se litigants still are required to follow court rules.
See McInnis v. Duncan, 697 F.3d 661, 665 (7th Cir. 2012). Williams appealed.

       Williams’s opening brief, as the appellees point out, does not raise a single
argument addressing the district court’s basis for dismissal. Instead, Williams argues
the merit of his claim. He raises a responsive argument only in his reply brief, in which
he claims to be completely illiterate and says that although he knew the district court
had requested several times that he send documents, the requests used “court terms”
and “big words” that he could not understand. To the extent this argument addresses
the district court’s ruling, Williams waived it by failing to raise it until his reply brief.
See Gable v. City of Chicago, 296 F.3d 531, 538 (7th Cir. 2002). Moreover, even in the reply
Williams does not develop his argument or cite any legal authority to challenge the
dismissal. See FED. R. APP. P. 28(a)(8)(A) (requiring that appellant’s brief include his
“contentions and the reasons for them” as well as “citations to the authorities”
supporting those arguments); Yasinskyy v. Holder, 724 F.3d 983, 989 (7th Cir. 2013).

       But even if we were inclined to overlook the deficiencies in Williams’s briefs, we
would still conclude the district court’s decision to dismiss the case was not an abuse of
discretion. Pendell v. City of Peoria, 799 F.3d 916, 917 (7th Cir. 2015) (citing James v.
McDonald's Corp., 417 F.3d 672, 681 (7th Cir. 2005)). Federal Rule of Civil
Procedure 37(b)(2) authorizes sanctions, including dismissal, when a party “fails to
obey an order to provide or permit discovery.” Dismissal as a sanction under Rule 37(b)
depends on a finding of the plaintiff’s willfulness, bad faith, or fault. In re Golant,
239 F.3d 931, 936 (7th Cir. 2001). Here, the district judge did not make an express
finding. Although we “strongly encourage” district courts to expressly find willfulness,
bad faith, or fault, still “we may infer it, if necessary, from the sanction order itself.” Id.
Either way, we review the finding for clear error. Id.

       In this case we can discern no clear error in the judge’s implicit finding that
Williams was, at least, at “fault” for failing to comply. “Fault” in this context does not
require a showing of intent, but involves “extraordinarily poor judgment” or “gross
negligence” rather than mere “mistake or carelessness.” Ramirez v. T&H Lemont, Inc.,
845 F.3d 772, 776 (7th Cir. 2016).

         We can easily infer the judge’s finding of fault not only because of what she
said—that Williams had been given multiple chances to comply with her orders and
that there was no reason to believe he would begin to comply—but because of what she
did. Specifically, on the mere suspicion that Williams might not have received the first
set of discovery requests that he failed to answer, the judge had ordered the defendants
No. 16-3933                                                                       Page 5

to re-serve those requests and denied their first motion for a rule to show cause. The
judge also extended the discovery deadline multiple times without prompting. We
doubt the judge would have been so accommodating initially, only to later order the
ultimate sanction against Williams without having determined in the interim that his
repeated failure to comply with court orders was due to disobedience.

       We further note that the initial scheduling order was tailored specifically to
pro se litigants: it was comprehensive in summarizing Williams’s obligations under the
rules but, commendably, also was written in clear, nontechnical language. The court
and the defendants provided Williams with this order multiple times. The judge was
within her discretion to conclude that Williams’s failure to respond was not explainable
without a level of fault, if not outright willfulness, on Williams’s part.

      Accordingly, the judgment is AFFIRMED.